276 A.2d 728 (1971)
NEIGHBORHOOD LEGAL SERVICES PROGRAM of the District of Columbia, et al., Petitioners,
v.
The Honorable Joseph M. F. RYAN, Jr., Respondent.
No. 5500.
District of Columbia Court of Appeals.
Argued November 9, 1970.
Decided May 5, 1971.
Frank D. Reeves, Washington, D. C., for petitioners.
David P. Sutton, Asst. Corp. Counsel, with whom Richard W. Barton, Asst. Corp. Counsel, was on the brief, for respondent. C. Francis Murphy, Acting Corp. Counsel, also entered an appearance for respondent.
*729 Allan Ashman and John M. Joyce, Washington, D. C., counsel for National Legal Aid and Defender Assn., filed a brief as amicus curiae.
Sherman L. Cohn, Washington, D.C., also entered an appearance for National Legal Aid and Defender Assn. and filed an amicus curiae brief as counsel for the Federal Bar Association's National Committee on Legal Assistance to the Poor.
Terry F. Lenzner, Jason I. Newman and Benjamin Stein, counsel for the Office of Economic Opportunity, filed a brief as amicus curiae.
Before KERN, GALLAGHER and NEBEKER, Associate Judges.
KERN, Associate Judge:
The trial court sitting in the Domestic Relations Branch of the District of Columbia Court of General Sessions[*] assigned certain attorneys employed by the Neighborhood Legal Services Program (NLSP) to represent defendant in proceedings initiated by indigent plaintiffs also represented by NLSP attorneys. Petitioners seek from us a writ of mandamus or prohibition against the court directing the cessation of such appointments because NLSP attorneys would thereby be forced to violate the Code of Professional Responsibility and could not under these circumstances be "disinterested" attorneys as our Code requires.[1]
The writs which petitioners seek are extraordinary and should not be lightly issued unless normal review procedures are unavailable. Morrow v. District of Columbia, 135 U.S.App.D.C. 160, 168, 417 F.2d 728, 736 (1969); United States v. Kronheim, D.C.Mun.App., 80 A.2d 280, 282 (1951). In view of our holding in Borden v. Borden, D.C.App., 277 A.2d 89, we are confident that the issue of appointment of NLSP attorneys will be resolved and we therefore deny the relief requested in this case. See Brown v. Fauntleroy, D.C.Cir., 442 F.2d 838 at 842 (Decided Feb. 26, 1971).
So ordered.
NOTES
[*]  Now the Superior Court of the District of Columbia.
[1]  D.C.Code 1967, § 16-918.